Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The present office action is responsive to communications received on 11/16/2020.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/16/2020 and 03/04/2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Status of Claims
Claims 1-20 are pending.

Claim Objections
Claims 1, 6 and 20 are objected to because of the following informalities: the claims recite “and in response to the determination. alert an administration”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9 and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Branco (US 20180091310 A1) hereinafter referred to as Branco in view of Toma et al. (US 20140259157 A1) hereinafter referred to as Toma.

With respect to claim 1, Branco discloses: A computing system for determining that subject data from a private store is similar to comparison data within a public store and alerting that a leak is estimated to have occurred, (Branco ¶15-16 disclose comparing “previous binary”, mapped to the subject data, to the “current binary”, mapped to the comparison data. Branco ¶17-18 disclose “if a fuzzy hash indicates a moderate change from a previous binary, then an alert may be logged or presented to a user” with respect to the discrepancy of stored data. The fact that applicant has recognized another advantage such as a data leak which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985)).
the computing system comprising: one or more processors; and one or more computer-readable media having thereon computer-executable instructions that are structured such that, if executed by the one or more processors, the computing system is configured to: (Branco ¶33-35 disclose the recited components for a computing system).
obtain a plurality of similarity mapping results of the subject data by obtaining a result of a one-way similarity mapping for the respective data item of the subject data, the one-way similarity mapping being such that similarity in the result implies similarity in input data to the one-way similarity mapping; (Branco ¶15 “A fuzzy hash may be produced for each binary and used to determine the difference between two code binaries.” Branco ¶21 “The signing engine 204 may be configured to generate a one-way hash of the binary, calculate a fuzzy hash of the binary obtain a fuzzy hash of a second binary, and conditionally sign the one-way hash of the binary when the fuzzy hash of the binary differs less than a threshold amount from the fuzzy hash of the second binary.” Wherein the one-way hash of the second binary, which corresponds to the previous binary which was mapped to the subject data, is mapped to the one-way similarity mapping for the respective data item of the subject data. Wherein the one-way similarity mapping is a one-to-one similarity mapping between an input and output as understood by the examiner, see also Branco ¶65).
obtain also a plurality of similarity mapping results of the comparison data by obtaining a result of the one-way similarity mapping for the respective data item of the comparison data; (again Branco ¶15, 21 and 65 disclose obtaining one-way similarity mapping for the first binary, which corresponds to the current binary which was mapped to the comparison data).
use the similarity mapping results to estimate that a leak has occurred from the private store to the public store, comprising: For at least a particular similarity mapping result of the plurality of similarity mapping results of the subject data, identify a similarity level between the particular similarity mapping result of the subject data and each of at least some of the plurality of similarity mapping results of the comparison data; (Branco ¶15-18 disclose a “threshold”, mapped to the similarity level, of comparing the current with a previous version of the code which is a one-way comparison therefore interpreted to be similarity between each previous code binaries in comparison with the current code binaries wherein the data could be stored on different storage based on Branco ¶20 as understood by the examiner).
and based on the comparison, determine that the particular similarity mapping result of the subject data is similar to a particular similarity mapping result of the comparison data; (Branco ¶15-18 disclose determining similarity based on the comparison between the previous code and current code).
and in response to the determination. alert an administration computing system of the private store that data from the private store is estimated to have been leaked into a public store. (Branco ¶17-18 “if a fuzzy hash indicates a moderate change from a previous binary, then an alert may be logged or presented to a user”. Additionally, Branco ¶25 discloses the alerting is “presenting an alert to a user of the build system”).
Branco does not explicitly disclose: obtain a plurality of similarity mapping results of the subject data for each of a plurality of data items in the subject data and obtain also a plurality of similarity mapping results of the comparison data for each of a plurality of data items in the comparison data.
However, Toma in an analogous art discloses: obtain a plurality of similarity mapping results of the subject data by, for each of a plurality of data items in the subject data, obtaining a result of a one-way similarity mapping for the respective data item of the subject data, (Toma ¶61 discloses a mapping of each of a plurality of data items in the subject data when reciting “establish a one-to-one map between a number and a sequence of characters from a predetermined alphabet. For instance, when using a Base64 representation, every group of six consecutive bits of a hash may be mapped into a character”).
obtain also a plurality of similarity mapping results of the comparison data by, for each of a plurality of data items in the comparison data, obtaining a result of the one-way similarity mapping for the respective data item of the comparison data; (Toma ¶61 discloses a mapping of each of a plurality of data items which applies to the comparison data as well when reciting “establish a one-to-one map between a number and a sequence of characters from a predetermined alphabet. For instance, when using a Base64 representation, every group of six consecutive bits of a hash may be mapped into a character” wherein the mapping is used in the comparison between a text fingerprint, mapped to the comparison data and a reference fingerprint mapped to the subject data recited in Toma ¶52 and ¶69).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Branco to obtain a plurality of similarity mapping results of the subject data for each of a plurality of data items in the subject data and obtain also a plurality of similarity mapping results of the comparison data for each of a plurality of data items in the comparison data as disclosed by Toma to prevent Spammers and online fraudsters attempt to circumvent detection by using various obfuscation methods, such as misspelling certain words, embedding spam and/or fraudulent content into larger blocks of text masquerading as legitimate documents, and altering the form and/or content of messages from one distribution wave to another (see Toma ¶8).

With respect to claim 2, Branco in view of Toma disclose: The computing system in an accordance with Claim 1, the obtaining of the plurality of similarity mapping results of the subject data comprising: accessing the subject data itself; (Toma ¶49 discloses data objects could be a subject of the parsed document or email).
obtaining the plurality of data items from the subject data; (Toma ¶49 discloses obtaining parsed data objects from the subject).
for each of the plurality of data items, applying the one-way similarity mapping to each of the plurality of data items. (as mapped above Toma ¶61 discloses a mapping of each of a plurality of data items which applies to the comparison data as well when reciting “establish a one-to-one map between a number and a sequence of characters from a predetermined alphabet. For instance, when using a Base64 representation, every group of six consecutive bits of a hash may be mapped into a character” wherein the mapping is used in the comparison between a text fingerprint, mapped to the comparison data and a reference fingerprint mapped to the subject data recited in Toma ¶52 and ¶69).

With respect to claim 3, Branco in view of Toma disclose: The computing system in an accordance with Claim 1, the obtaining of the plurality of similarity mapping results of the subject data comprising: obtaining the plurality of similarity mapping results only after having been subject to the one-way similarity mapping such that confidentiality of the subject data is preserved even from a computing system performing the method. (Branco as mapped in the independent claim recites that the comparison is done after the one-way similarity mapping. The prior art does not disclose otherwise or teach away from that concept. If the applicant recognizes a certain advantage such as “that confidentiality of the subject data is preserved even from a computing system performing the method” the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985)).

With respect to claim 4, Branco in view of Toma disclose: the computing system in accordance with claim 1, further comprising: evaluating a log to identify activity indicative of data being leaked from the private store, the acts of using the similarity mapping results to estimate that a leak has occurred from the private store to the public store occurring in response to the identification of activity indicative of data being leaked. (Branco ¶24 discloses evaluating a log to identify data deviation from a threshold when reciting “the threshold amount is based on a running average. For instance, when code is compiled over a number of times, ten compilations for example, then fuzzy hashes for each compilation may be computed and compared to the previous fuzzy hash. The differences may be logged and averaged over a moving window often compilations (or any configurable number). When a later compilation is performed and its fuzzy hash is computed and compared to the previous version's fuzzy hash”).

With respect to claim 5, Branco in view of Toma disclose: The computing system in accordance with Claim 1, wherein using the similarity mapping results to estimate that a leak has occurred from the private store to the public store further comprises: determining that the particular similarity result is for a data item of the subject data that did not originate in public. (Branco ¶13 and 20 disclose the object file could be a developer submitting a software development build and the storage could be “in a local directory” therefore interpreted that the subject data did not originate in public).

With respect to claim 6, Branco discloses: A method for determining that subject data from a private store is similar to comparison data within a public store, the method comprising: (Branco ¶15-16 disclose comparing “previous binary”, mapped to the subject data, to the “current binary”, mapped to the comparison data. Branco ¶17-18 disclose “if a fuzzy hash indicates a moderate change from a previous binary, then an alert may be logged or presented to a user” with respect to the discrepancy of stored data. The fact that applicant has recognized another advantage such as a data leak which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985)).
obtaining a plurality of similarity mapping results of the subject data by obtaining a result of a one-way similarity mapping for the respective data item of the subject data, the one-way similarity mapping being such that similarity in the result implies similarity in input data to the one-way similarity mapping; (Branco ¶15 “A fuzzy hash may be produced for each binary and used to determine the difference between two code binaries.” Branco ¶21 “The signing engine 204 may be configured to generate a one-way hash of the binary, calculate a fuzzy hash of the binary obtain a fuzzy hash of a second binary, and conditionally sign the one-way hash of the binary when the fuzzy hash of the binary differs less than a threshold amount from the fuzzy hash of the second binary.” Wherein the one-way hash of the second binary, which corresponds to the previous binary which was mapped to the subject data, is mapped to the one-way similarity mapping for the respective data item of the subject data. Wherein the one-way similarity mapping is a one-to-one similarity mapping between an input and output as understood by the examiner, see also Branco ¶65).
obtaining also a plurality of similarity mapping results of the comparison data by obtaining a result of the one-way similarity mapping for the respective data item of the comparison data; (again Branco ¶15, 21 and 65 disclose obtaining one-way similarity mapping for the first binary, which corresponds to the current binary which was mapped to the comparison data).
using the similarity mapping results to estimate that a leak has occurred from the private store to the public store, comprising: for at least a particular similarity mapping result of the plurality of similarity mapping results of the subject data, identifying a similarity level between the particular similarity mapping result of the subject data and each of at least some of the plurality of similarity mapping results of the comparison data; (Branco ¶15-18 disclose a “threshold”, mapped to the similarity level, of comparing the current with a previous version of the code which is a one-way comparison therefore interpreted to be similarity between each previous code binaries in comparison with the current code binaries wherein the data could be stored on different storage based on Branco ¶20 as understood by the examiner).
and based on the comparison, determining that the particular similarity mapping result of the subject data is similar to a particular similarity mapping result of the comparison data; and in response to the determination, alerting an administration computing system of the private store that data from the private store is estimated to have been leaked into a public store. (Branco based on the similarity threshold and additionally Branco ¶17-18 discloses “if a fuzzy hash indicates a moderate change from a previous binary, then an alert may be logged or presented to a user”. Additionally, Branco ¶25 discloses the alerting is “presenting an alert to a user of the build system”).
Branco does not explicitly disclose: obtain a plurality of similarity mapping results of the subject data for each of a plurality of data items in the subject data and obtain also a plurality of similarity mapping results of the comparison data for each of a plurality of data items in the comparison data.
However, Toma in an analogous art discloses: obtaining a plurality of similarity mapping results of the subject data by, for each of a plurality of data items in the subject data, obtaining a result of a one-way similarity mapping for the respective data item of the subject data, (Toma ¶61 discloses a mapping of each of a plurality of data items in the subject data when reciting “establish a one-to-one map between a number and a sequence of characters from a predetermined alphabet. For instance, when using a Base64 representation, every group of six consecutive bits of a hash may be mapped into a character”).
obtaining also a plurality of similarity mapping results of the comparison data by, for each of a plurality of data items in the comparison data, obtaining a result of the one-way similarity mapping for the respective data item of the comparison data; (Toma ¶61 discloses a mapping of each of a plurality of data items which applies to the comparison data as well when reciting “establish a one-to-one map between a number and a sequence of characters from a predetermined alphabet. For instance, when using a Base64 representation, every group of six consecutive bits of a hash may be mapped into a character” wherein the mapping is used in the comparison between a text fingerprint, mapped to the comparison data and a reference fingerprint mapped to the subject data recited in Toma ¶52 and ¶69).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Branco to obtain a plurality of similarity mapping results of the subject data for each of a plurality of data items in the subject data and obtain also a plurality of similarity mapping results of the comparison data for each of a plurality of data items in the comparison data as disclosed by Toma to prevent Spammers and online fraudsters attempt to circumvent detection by using various obfuscation methods, such as misspelling certain words, embedding spam and/or fraudulent content into larger blocks of text masquerading as legitimate documents, and altering the form and/or content of messages from one distribution wave to another (see Toma ¶8).

With respect to claim 7, Branco in view of Toma disclose: The method in an accordance with Claim 6, the obtaining of the plurality of similarity mapping results of the subject data comprising: accessing the subject data itself; (Toma ¶49 discloses data objects could be a subject of the parsed document or email).
obtaining the plurality of data items from the subject data; (Toma ¶49 discloses obtaining parsed data objects from the subject).
for each of the plurality of data items, applying the one-way similarity mapping to each of the plurality of data items. (as mapped above Toma ¶61 discloses a mapping of each of a plurality of data items which applies to the comparison data as well when reciting “establish a one-to-one map between a number and a sequence of characters from a predetermined alphabet. For instance, when using a Base64 representation, every group of six consecutive bits of a hash may be mapped into a character” wherein the mapping is used in the comparison between a text fingerprint, mapped to the comparison data and a reference fingerprint mapped to the subject data recited in Toma ¶52 and ¶69).

With respect to claim 8, Branco in view of Toma disclose: The method in an accordance with Claim 6, the obtaining of the plurality of similarity mapping results of the subject data comprising: obtaining the plurality of similarity mapping results only after having been subject to the one-way similarity mapping such that confidentiality of the subject data is preserved even from a computing system performing the method. (Branco as mapped in the independent claim recites that the comparison is done after the one-way similarity mapping. The prior art does not disclose otherwise or teach away from that concept. If the applicant recognizes a certain advantage such as “that confidentiality of the subject data is preserved even from a computing system performing the method” the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985)).

With respect to claim 9, Branco in view of Toma disclose: The method in accordance with Claim 6, the one-way similarity mapping comprising fuzzy hashing.  (Branco ¶21 discloses the one-way similarity mapping comprising fuzzy hashing).

With respect to claim 12, Branco in view of Toma disclose: The method in accordance with claim 6, each of at least some of the data items of the subject data being a respective file of the subject data. (Branco ¶26 disclose the data item being a binary file).

With respect to claim 13, Branco in view of Toma disclose: The method in accordance with claim 6, each of at least some of the data items of the subject data being a respective function of the subject data. (Branco ¶26 disclose the data item being a binary code file which is interpreted to perform a function as recited by the applicant specifications ¶52).

With respect to claim 14, Branco in view of Toma disclose: The method in accordance with Claim 6, each of at least some of the data items of the subject data being binary data. (Branco ¶26 disclose the data item being a binary file).

With respect to claim 15, Branco in view of Toma disclose: The method in accordance with Claim 6, each of at least some of the data items of the subject data being text data. (Toma ¶54 disclose the data items are text data).

With respect to claim 16, Branco in view of Toma disclose: The method in accordance with Claim 6, each of at least some of the data items of the subject data being source code. (Branco ¶9 discloses the data item being a code to prevent illegal code reuse).

With respect to claim 17, Branco in view of Toma disclose: The method in accordance with Claim 6, further comprising: evaluating a log to identify activity indicative of data being leaked from the private store, the acts of using the similarity mapping results to estimate that a leak has occurred from the private store to the public store occurring in response to the identification of activity indicative of data being leaked. (Branco ¶24 discloses evaluating a log to identify data deviation from a threshold when reciting “the threshold amount is based on a running average. For instance, when code is compiled over a number of times, ten compilations for example, then fuzzy hashes for each compilation may be computed and compared to the previous fuzzy hash. The differences may be logged and averaged over a moving window often compilations (or any configurable number). When a later compilation is performed and its fuzzy hash is computed and compared to the previous version's fuzzy hash”).

With respect to claim 18, Branco in view of Toma disclose: The method in accordance with Claim 6, wherein using the similarity mapping results to estimate that a leak has occurred from the private store to the public store further comprises: determining that the particular similarity result is for a data item of the subject data that did not originate in public. (Branco ¶13 and 20 disclose the object file could be a developer submitting a software development build and the storage could be “in a local directory” therefore interpreted that the subject data did not originate in public).

With respect to claim 19, Branco in view of Toma disclose: The method in accordance with Claim 6, wherein using the similarity mapping results to estimate that a leak has occurred from the private store to the public store further comprises: determining that the particular similarity result is for a data item that has not been dedicated for public use.

With respect to claim 20, Branco discloses: A computer program product comprising one or more computer-readable media having thereon computer-executable instructions that are structured such that, when executed by one or more processors, the computing system is configured to: (Branco ¶15-16 disclose comparing “previous binary”, mapped to the subject data, to the “current binary”, mapped to the comparison data. Branco ¶17-18 disclose “if a fuzzy hash indicates a moderate change from a previous binary, then an alert may be logged or presented to a user” with respect to the discrepancy of stored data. The fact that applicant has recognized another advantage such as a data leak which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985)).
obtaining a plurality of similarity mapping results of the subject data by obtaining a result of a one-way similarity mapping for the respective data item of the subject data, the one-way similarity mapping being such that similarity in the result implies similarity in input data to the one-way similarity mapping; (Branco ¶15 “A fuzzy hash may be produced for each binary and used to determine the difference between two code binaries.” Branco ¶21 “The signing engine 204 may be configured to generate a one-way hash of the binary, calculate a fuzzy hash of the binary obtain a fuzzy hash of a second binary, and conditionally sign the one-way hash of the binary when the fuzzy hash of the binary differs less than a threshold amount from the fuzzy hash of the second binary.” Wherein the one-way hash of the second binary, which corresponds to the previous binary which was mapped to the subject data, is mapped to the one-way similarity mapping for the respective data item of the subject data. Wherein the one-way similarity mapping is a one-to-one similarity mapping between an input and output as understood by the examiner, see also Branco ¶65).
obtaining also a plurality of similarity mapping results of the comparison data by obtaining a result of the one-way similarity mapping for the respective data item of the comparison data; (again Branco ¶15, 21 and 65 disclose obtaining one-way similarity mapping for the first binary, which corresponds to the current binary which was mapped to the comparison data).
using the similarity mapping results to estimate that a leak has occurred from the private store to the public store, comprising: for at least a particular similarity mapping result of the plurality of similarity mapping results of the subject data, identifying a similarity level between the particular similarity mapping result of the subject data and each of at least some of the plurality of similarity mapping results of the comparison data; (Branco ¶15-18 disclose a “threshold”, mapped to the similarity level, of comparing the current with a previous version of the code which is a one-way comparison therefore interpreted to be similarity between each previous code binaries in comparison with the current code binaries wherein the data could be stored on different storage based on Branco ¶20 as understood by the examiner).
and based on the comparison, determining that the particular similarity mapping result of the subject data is similar to a particular similarity mapping result of the comparison data; (Branco ¶15-18 disclose determining similarity based on the comparison between the previous code and current code).
and in response to the determination. alerting an administration computing system of the private store that data from the private store is estimated to have been leaked into a public store. (Branco ¶17-18 “if a fuzzy hash indicates a moderate change from a previous binary, then an alert may be logged or presented to a user”. Additionally, Branco ¶25 discloses the alerting is “presenting an alert to a user of the build system”).
Branco does not explicitly disclose: obtaining a plurality of similarity mapping results of the subject data by, for each of a plurality of data items in the subject data and obtaining also a plurality of similarity mapping results of the comparison data by, for each of a plurality of data items in the comparison data.
However, Toma in an analogous art discloses: obtaining a plurality of similarity mapping results of the subject data by, for each of a plurality of data items in the subject data, obtaining a result of a one-way similarity mapping for the respective data item of the subject data, (Toma ¶61 discloses a mapping of each of a plurality of data items in the subject data when reciting “establish a one-to-one map between a number and a sequence of characters from a predetermined alphabet. For instance, when using a Base64 representation, every group of six consecutive bits of a hash may be mapped into a character”).
obtaining also a plurality of similarity mapping results of the comparison data by, for each of a plurality of data items in the comparison data, obtaining a result of the one-way similarity mapping for the respective data item of the comparison data; (Toma ¶61 discloses a mapping of each of a plurality of data items which applies to the comparison data as well when reciting “establish a one-to-one map between a number and a sequence of characters from a predetermined alphabet. For instance, when using a Base64 representation, every group of six consecutive bits of a hash may be mapped into a character” wherein the mapping is used in the comparison between a text fingerprint, mapped to the comparison data and a reference fingerprint mapped to the subject data recited in Toma ¶52 and ¶69).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Branco to obtain a plurality of similarity mapping results of the subject data for each of a plurality of data items in the subject data and obtain also a plurality of similarity mapping results of the comparison data for each of a plurality of data items in the comparison data as disclosed by Toma to prevent Spammers and online fraudsters attempt to circumvent detection by using various obfuscation methods, such as misspelling certain words, embedding spam and/or fraudulent content into larger blocks of text masquerading as legitimate documents, and altering the form and/or content of messages from one distribution wave to another (see Toma ¶8).

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Branco in view of Toma as applied to claims 1-9 and 12-20 above, and further in view of Dill et al. (US 20100251374 A1) hereinafter referred to as Dill.

With respect to claim 10, Branco in view of Toma disclose: The method in accordance with Claim 6, 
They do not explicitly disclose: the one-way similarity mapping comprising provenance signature generation.
However, Dill in an analogous art for analyzing degree of trust discloses: the one-way similarity mapping comprising provenance signature generation. (Dill ¶68 discloses the provenance section comprising owner signature in ¶72 and also one-way hash function in ¶73-74).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Branco and Toma wherein the one-way similarity mapping comprising provenance signature generation as disclosed by Dill to offer a solution with respect to data provenance for information assurance attributes, such as authenticity, confidentiality, integrity, non-repudiation and availability while at the same time monitor and analyze information assurance attributes for devices implementing data provenance (see Dill ¶8).

With respect to claim 11, Branco in view of Toma disclose: The method in accordance with claim 6, the one-way similarity mapping comprising fuzzy hashing. (Branco ¶21 discloses the one-way similarity mapping comprising fuzzy hashing).
They do not disclose: one-way similarity mapping comprising a combination of provenance signature generation and fuzzy hashing.
However, Dill in an analogous art discloses: one-way similarity mapping comprising a combination of provenance signature generation and hashing. (Dill ¶68 discloses the provenance section comprising owner generated signature in ¶72 and also one-way hash function in ¶73-74).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fuzzy hashing disclosed by Branco and Toma wherein the one-way similarity mapping comprising a combination of provenance signature generation and hashing as disclosed by Dill to offer a solution with respect to data provenance for information assurance attributes, such as authenticity, confidentiality, integrity, non-repudiation and availability while at the same time monitor and analyze information assurance attributes for devices implementing data provenance (see Dill ¶8).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANY S GADALLA whose telephone number is (571)272-2322. The examiner can normally be reached Mon to Fri 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on (571) 272-3862. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/H.S.G./Examiner, Art Unit 2493

/Michael Simitoski/Primary Examiner, Art Unit 2493